                                       United States Bankruptcy Court
                                        Eastern District of Michigan
                                        Southern Division at Detroit
                                                                            Case No. 13-57498-TJT
In Re: Ernest E. Pettigrew
                                                                            Chapter 13
 and: Wanetta Pettigrew
                                Debtor(s).                                 Honorable Thomas J. Tucker

                      DEBTOR(S)’ SECOND PROPOSED PLAN MODIFICATION
       The above captioned Debtor(s) hereby propose(s) and request(s) that this Honorable Court modify
Debtor(s)’ Chapter 13 Plan as previously confirmed herein on the following basis:
       1. This case was filed on September 19, 2013 and Debtor(s)’ Chapter 13 Plan was confirmed herein on
or about March 19, 2014. Debtor(s) have previously moved to modify such confirmed Chapter 13 Plan.
        2. Attached hereto are a Liquidation Analysis and Worksheet as required by L.B.R. 3015-1(b) E.D.M.
(or a customary substitute in the form of a Chapter 13 Trustee computer system “Plan Calc II” analysis.)
      3. According the requirements of the Chapter 13 Plan herein, in addition to the regular periodic
payments herein, Debtor(s) are required to pay Debtor(s)’ tax refunds to the Chapter 13 Trustee.
        4. Said requirement is based upon Debtor(s)’ schedule of income and expenses herein, and is more
particularly based upon the presumption and conclusion from such schedules that all of Debtor(s)’ anticipated
monthly living expenses are fully and completely scheduled.
        5. Debtors have received approximately $7,792.00 in tax refunds for the 2014 tax year, $6,916.00 in
tax refunds for the 2015 tax year, $6,625.00 in tax refunds for the 2016 tax year, $6,933.00 in tax refunds for
the 2017 tax year, and $211.00 in tax refunds for the 2018 tax year, for a total of $28,477.00 in tax refunds.
       6. Since the filing of this Chapter 13 case and the filing of Debtor(s)’ schedules of income and
expenses and since the Confirmation of Debtor(s)’ Chapter 13 Plan (as most recently amended if at all),
Debtor(s)’ financial circumstances have changed and Debtor(s) have incurred unanticipated and non-recurring
necessary living expenses which have not been provided for in Debtor(s) schedule of living expenses herein.
        7. Said unanticipated and non-recurring necessary living expenses have caused Debtor(s) fairly to need
to use certain of Debtor(s) tax refunds to pay such unanticipated necessary living expenses.
        8. More specifically, Debtors’ specific unanticipated and non-recurring living expenses are detailed and
set forth as follows: (a) uninsured medical expenses $3,032.92 (in addition to regular prescription costs);
automobile repairs $6,808.28; (c) replacement of appliances $2,610.46; (d) large home repairs including
replacing water heater, faucet and garbage disposal and dry walling ceiling due to water damage caused by a
plumbing issue in upstairs bathroom $3,750.00; (e) purchasing a snow blower necessary to maintain the
property effectively during a very snowy winter $1,200.00; (f) replacement vehicles as Debtors kept older
vehicles during the term of the plan $10,095.00; (g) 2018 state tax liability $1,009.00; (h) increased auto
insurance costs after an accident $1,467.00 per year for 3 years for a total of $4,401.00; (i) unscheduled
homeowners association dues that Debtors only receive twice a year and forgot to disclose of approximately
$1,200.00 per year for 5 years for a total of $6,000.00; (j) tax preparation fees of $1,375.00 The foregoing
detailed expenses TOTAL: $40,281.43. (See attached Affidavit of Joint Debtor).




         13-57498-tjt     Doc 104     Filed 08/01/19     Entered 08/01/19 11:13:18        Page 1 of 14
        9. As a result, Debtor(s) are in need of all of the above specified tax refund(s) in the TOTAL amount(s)
as specified in paragraph no. 8. above, as Debtor(s) have no additional or alternative source of income to pay
such unanticipated necessary living expenses, except from such specified tax refund(s).

      10. The only class of creditors impacted by this proposed Plan modification is: Class Nine - General
Unsecured Claims. Such class will be impacted as to the amount such class receives shall remain at the base
amount of $1,139.36.

       WHEREFORE, Debtor(s) hereby proposes that this Honorable Court modify the Chapter 13 Plan as
previously confirmed herein, but in all other respects to allow and require Debtor(s)’ confirmed Chapter 13 Plan
to remain unchanged:
       (a.) Excuse Debtor(s) from paying to the Chapter 13 Trustee their 2014 tax refunds in the total amount
of $7,792.00.
       (b.) Excuse Debtor(s) from paying to the Chapter 13 Trustee their 2015 tax refunds in the total amount
of $6,916.00.
       (c.) Excuse Debtor(s) from paying to the Chapter 13 Trustee their 2016 tax refunds in the total amount
of $6,625.00.
       (d.) Excuse Debtor(s) from paying to the Chapter 13 Trustee their 2017 tax refunds in the total amount
of $6,933.00.
       (e.) Excuse Debtor(s) from paying to the Chapter 13 Trustee their 2018 tax refunds in the total amount
of $211.00.



Dated: July 23, 2019                                         / s / Roberta W. Andrews
                                                           _______________________________________
                                                            Samuel G. Firebaugh (P-34276)
                                                            Roberta W. Andrews (P-54001)
                                                            Firebaugh & Andrews, P.L.L.C.
                                                            Attorney for Debtor(s)
                                                            38545 Ford Road, Suite 104
                                                            Westland, MI 48185
                                                            (734) 722-2999
                                                            FirebaughAndrews@comcast.net




         13-57498-tjt    Doc 104     Filed 08/01/19     Entered 08/01/19 11:13:18       Page 2 of 14
                                        United States Bankruptcy Court
                                         Eastern District of Michigan
                                         Southern Division at Detroit

                                                                             Case No. 13-57498-TJT
In Re: Ernest E. Pettigrew
                                                                             Chapter 13
 and: Wanetta Pettigrew
                               Debtor(s).                                    Honorable Thomas J. Tucker

                 ORDER MODIFYING DEBTORS’ CONFIRMED CHAPTER 13 PLAN

       Debtor(s) having filed a Second Proposed Plan Modification, and no objections or response having been
filed, or a hearing having been held, and it appearing to the Court that good cause exists for the relief requested
by Debtor(s), and the Court being otherwise advised, NOW THEREFORE,
       IT IS HEREBY ORDERED that Debtors’ Chapter 13 Plan as previously confirmed herein on or about
March 19, 2014, is hereby modified only as follows:
      (a.) Debtors are Excused from paying to the Chapter 13 Trustee their 2014 tax refunds in the total
amount of $7,792.00.
      (b.) Debtors are Excused from paying to the Chapter 13 Trustee their 2015 tax refunds in the total
amount of $6,916.00.
      (c.) Debtors are Excused from paying to the Chapter 13 Trustee their 2016 tax refunds in the total
amount of $6,625.00.
      (d.) Debtors are Excused from paying to the Chapter 13 Trustee their 2017 tax refunds in the total
amount of $6,933.00.
      (e.) Debtors are Excused from paying to the Chapter 13 Trustee their 2018 tax refunds in the total
amount of $211.00.

       IT IS FURTHER ORDERED that in all other respects Debtor(s)’ confirmed Chapter 13 Plan, as most
recently modified if at all, shall remain unchanged.




                                                 “EXHIBIT 1”
         13-57498-tjt     Doc 104      Filed 08/01/19 Entered 08/01/19 11:13:18            Page 3 of 14
13-57498-tjt   Doc 104   Filed 08/01/19   Entered 08/01/19 11:13:18   Page 4 of 14
                                                                       ATTACHMENT 1
                       LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY

                                                                                          DEBTOR'S
                                                 FAIR MARKET                              SHARE OF       EXEMPT         NON-EXEMPT
       TYPE OF PROPERTY                             VALUE                  LIENS           EQUITY        AMOUNT           AMOUNT

     PERSONAL RESIDENCE                                   150,300.00        229,000.00           0.00            0.00                     0.00


 REAL ESTATE OTHER THAN
                                                                   0.00            0.00          0.00            0.00                     0.00
   PERSONAL RESIDENCE


   HHG/PERSONAL EFFECTS                                      3,770.00              0.00       3,770.00     3,770.00                       0.00



               JEWELRY                                       2,000.00              0.00       2,000.00     2,000.00                       0.00



    CASH/BANK ACCOUNTS                                         500.00              0.00        500.00          500.00                     0.00



               VEHICLES                                      6,500.00        13,211.54        2,500.00     2,500.00                       0.00



           OTHER (itemize)                                         1.00            0.00          1.00            1.00                     0.00




                        Amount available upon liquidation                                                  $                             0.00

                        Less administrative expenses and costs                                             $                             0.00

                        Less priority claims                                                               $                     14,000.00

                        Amount Available in Chapter 7                                                      $                             0.00




Chapter 13 Model Plan - version 3.0
                                                                             7
Software Copyright (c) 1996-2013 CCH INCORPORATED - www.bestcase.com                                                    Best Case Bankruptcy

              13-57498-tjt             Doc 104            Filed 08/01/19     Entered 08/01/19 11:13:18      Page 5 of 14
                                United States Bankruptcy Court
                                 Eastern District of Michigan
 In re:
          Ernest E. Pettigrew                                   Case No. 13-57498-TJT
          Wanetta Pettigrew                                     Chapter 13
                                                                Hon. Thomas J. Tucker
                   Debtor.
 _________________________________/

          Notice of Deadline to Object to Proposed Chapter 13 Plan Modification

     The deadline to file an objection to the attached proposed chapter 13 plan modification
 is 21 days after service.

    If no timely responses are filed to a proposed post-confirmation plan modification, the
 proponent may file a certificate of no response and request entry of an order approving
 the plan modification.

     If a timely objection is filed, the Court will set the matter for hearing and give notice
 of the hearing to the debtor, the proponent of the plan modification, the trustee and any
 objecting parties. In that event, the plan modification will become effective when the
 Court enters an order overruling or resolving all objections.

    Objections to the attached proposed chapter 13 plan modification shall be served on
 the following:

                 Firebaugh & Andrews, P.L.L.C.
                 38545 Ford Road, Suite 104
                 Westland, Michigan 48185

                 Tammy L. Terry, Esq.
                 Chapter 13 Trustee
                 535 Griswold, Suite 2100
                 Detroit, Michigan 48226

                                                /s/ Roberta W. Andrews
 Date: August 1, 2019                           ____________________________________
                                                Roberta W. Andrews (P-54001)
                                                Firebaugh & Andrews, PLLC
                                                Attorney for Debtor(s)
                                                38545 Ford Road, Suite 104
                                                Westland, Michigan 48185
                                                (734) 722-2999
                                                firebaughandrews@comcast.net




13-57498-tjt    Doc 104      Filed 08/01/19     Entered 08/01/19 11:13:18          Page 6Revised
                                                                                          of 14May 2016
                                         United States Bankruptcy Court
                                          Eastern District of Michigan
                                          Southern Division at Detroit

                                                                              Case No. 13-57498-TJT
In Re: Ernest E. Pettigrew
                                                                              Chapter 13
 and: Wanetta Pettigrew
                               Debtor(s).                                     Honorable Thomas J. Tucker


                                              PROOF OF SERVICE


       I, the undersigned, certify that on August 1, 2019 copies of the following document(s) filed in the above
captioned case:


       1.   DEBTOR(S)’ SECOND PROPOSED PLAN MODIFICATION (dated: July 23, 2019), together
            with all exhibits and attachments, if any;

       2.   NOTICE OF DEADLINE TO OBJECT TO PROPOSED CHAPTER 13 PLAN
            MODIFICATION (dated: August 1, 2019)


were served upon all those parties specified on the matrix list attached hereto, at the addresses specified for
said parties on such matrix list, all by first class mail with fully prepaid postage affixed, except the Chapter 13
Standing Trustee in this case who was served only through the Court’s ECF system.




                                                              / s / Roberta W. Andrews
dated: August 1, 2019
                                                      ________________________________________________
                                                            Samuel G. Firebaugh (P-34276)
                                                            Roberta W. Andrews (P-54001)
                                                            Firebaugh & Andrews, P.L.L.C.
                                                            Attorneys for Debtor(s)
                                                            38545 Ford Road, Suite 104
                                                            Westland, MI 48185
                                                            (734) 722-2999
                                                            FirebaughAndrews@comcast.net




        13-57498-tjt     Doc 104     Filed 08/01/19      Entered 08/01/19 11:13:18         Page 7 of 14
Label Matrix for local noticing                3rd Circuit Court                          ALTAIR OH XIII, LLC
0645-2                                         Attention Civil Division                   C O WEINSTEIN AND RILEY, PS
Case 13-57498-tjt                              2 Woodward Avenue                          2001 WESTERN AVENUE, STE 400
Eastern District of Michigan                   Detroit, MI 48226-3494                     SEATTLE, WA 98121-3132
Detroit
Thu Aug 1 11:10:05 EDT 2019
AT & T Uverse                                  AT & T Wireless                            AT&T / SBC
P.O. Box 6500                                  Receivables Management Department          225 W. Randolph St., Floor 27A
Sioux Falls, SD 57117-6500                     P.O. Box 2667                              Chicago, IL 60606-1839
                                               Houston, TX 77252-2667


Account Receivables                            Athena J. Aitas                            AllianceOne Receivables Management, Inc.
2223 Broadway                                  31440 Northwestern Highway                 4850 Street Road, Ste 300
Scottsbluff, NE 69361-1906                     Suite 200                                  Feasterville Trevose, PA 19053-6643
                                               Farmington Hills, MI 48334-5422


American Medical Collection Agency             Roberta W. Andrews                         (p)ANN ARBOR CREDIT BUREAU INC
2269 South Saw Mill River Road                 38545 Ford Rd.                             PO BOX 7820
Elmsford, NY 10523-3832                        Suite 104                                  ANN ARBOR MI 48107-7820
                                               Westland, MI 48185-7901


Applied Card Bank                              Arrow Financial Services                   Asset Acceptance LLC
Bancard Center                                 5996 West Touhy Avenue                     P.O. Box 2036
P.O. Box 11170                                 Niles, IL 60714-4610                       Warren MI 48090-2036
Wilmington, DE 19850-1170


AvanteUSA                                      Bank of America                            Beneficial
2950 S. Gessner Road                           100 North Broadway                         P.O. Box 8633
Suite 265                                      Saint Louis, MO 63102-2728                 Elmhurst, IL 60126-8633
Houston, TX 77063-3751


Heather R. Burnard                             CMI                                        (p)COMCAST
31440 Northwestern Highway                     P.O. Box 3097                              41112 CONCEPT DR
Suite 200                                      Carrollton, TX 75007-1912                  PLYMOUTH MI 48170-4253
Farmington Hills, MI 48334-5422


Caliber Home Loans, Inc.                       Canton Township Treasurer                  Capital One
13801 Wireless Way                             PO box 87010                               P.O. Box 30285
Oklahoma City, OK 73134-2500                   Canton, MI 48187-0010                      Salt Lake City, UT 84130-0285



Charter Township of Canton- Water Dept.        Chase                                      Christiana Trust, a division of Wilming
1150 South Canton Center Road                  P.O. Box 711210                            Serviced by Select Portfolio Servicing,
Canton, MI 48188-1608                          Columbus, OH 43218                         3815 South West Temple
                                                                                          Salt Lake City, UT 84115-4412


Community EMS                                  (p)CONGRESS COLLECTION                     Credit Management, Inc.,LP
c/o BHCC System Business Office                28552 ORCHARD LAKE RD                      4200 International Parkway
32780 Grand River Avenue                       STE 200                                    Carrollton, TX 75007-1912
Suite 202A                                     FARMINGTON HILLS MI 48334-2954
Farmington, MI 48336-3186
                  13-57498-tjt       Doc 104   Filed 08/01/19        Entered 08/01/19 11:13:18    Page 8 of 14
(p)CREDIT PROTECTION ASSOCIATION LP              DTE Energy                                    DTE Energy
PARKWAY CENTER V                                 2000 Second Avenue                            One Energy Plaza
2500 DALLAS PARKWAY SUTIE 500                    Detroit, MI 48226-1279                        2120 WCB
PLANO TX 75093-4867                                                                            Detroit, MI 48226


Diversified Receivables Management, Inc.         Drs. Harris, Birkhill, Wang,                  Shawn C. Drummond
f/b/o Medical Center Emergency Service           Songe and Associates, P.C.                    31440 Northwestern Highway
P. O. Box 2560                                   attn: Patient Accounts                        Suite 200
Ann Arbor, MI 48106-2560                         P.O. Box 2082                                 Farmington Hills, MI 48334-5422
                                                 Dearborn, MI 48123-2082

Emergency Physician of Michigan                  Fingerhut Direct Marketing                    Samuel Firebaugh
P. O. Box 96115                                  6250 Ridgewood Road                           38545 Ford Road
Oklahoma City, OK 73143-6115                     Saint Cloud, MN 56303-0820                    Suite 104
                                                                                               Westland, MI 48185-7901


First Federal Credit Control, Inc.               Marcy J. Ford                                 Moe Freedman
24700 Chagrin Blvd Suite 205                     31440 Northwestern Highway                    3030 W. Grand Blvd.
Beachwood, OH 44122-5662                         Suite 200                                     Ste. 10-200
                                                 Farmington Hills, MI 48334-5422               Detroit, MI 48202-6030


Gardner White (Retail Services)                  Great Expressions Dental Center               HSBC Mortgage Corporation (USA)
Retail Services                                  300 E. Long Lake Road                         P.O. Box 4552
Dept. 15521                                      Suite 311                                     Buffalo, NY 14240-4552
Wilmington, DE 19850-5521                        Bloomfield Hills, MI 48304-2377


HSBC Mortgage Services Inc                       HSBC Mortgage Services, Inc.                  HURON MEDICAL CENTER C/O MMCC xxx3896
636 Grand Regency Blvd.                          P.O. Box 21188                                6324 TAYLOR DR
Brandon, Florida 33510-3942                      Eagan, Minnesota 55121-0188                   FLINT, MI 48507-4680



HURON VALLEY AMBULANCE C/O MMCC ACCT #3          Harper Hutzel Hospital                        Homecomings Financial
6324 TAYLOR DRIVE                                attn: Patient Accounts                        attn: Bankruptcy Department
FLINT, MI 48507-4680                             3663 Woodward Ave.                            P.O. Box 939072
                                                 Suite 200                                     San Diego, CA 92193-9072
                                                 Detroit, MI 48201-2400

Huntington National Bank                         Huron Valley Ambulance                        Huron Valley Outpatient
attn: Legal Dept (Bankruptcy Notice)             P. O. Box 673972                              8391 Commerce Road
41 South High Street                             Detroit, MI 48267-3972                        Commerce Township, MI 48382-4489
Columbus, OH 43215-6170


I. C. Systems, Inc.                              Independent Emergency Phys. C40               Internal Revenue Service
444 Highway 96 East                              P.O. Box 67000 Dept. 236301                   Centralized Insolvency Operations
P.O. Box 64378                                   Detroit, MI 48267-2363                        P.O. Box 7346
Saint Paul, MN 55164-0378                                                                      Philadelphia, PA 19101-7346


(p)JEFFERSON CAPITAL SYSTEMS LLC                 Kilpatrick & Associates, P.C.                 Landmark Asset Receivables Mgt. LLC
PO BOX 7999                                      c/o Wayne County Treasurer                    7340 S. Kyrene RD
SAINT CLOUD MN 56302-7999                        903 North Opdyke Road, Suite C                Tempe, AZ 85283-4573
                                                 Auburn Hills, MI 48326-2693
                  13-57498-tjt         Doc 104   Filed 08/01/19           Entered 08/01/19 11:13:18    Page 9 of 14
Linda P. Silas                                   Mainwaring Pathology Group PC                 Margaret W. Murphy
5834 Cherrywood Apartment 2406                   P.O. Box 32615                                14038 Ohio
West Bloomfield, MI 48322-4532                   Detroit, MI 48232-0615                        Detroit, MI 48238-4300



Merchants & Medical Credit Corp.                 Michigan Bell Telephone Company               Michigan Department of Treasury
6324 Taylor Drive                                % AT&T Services, Inc                          Bankruptcy Unit
Flint, MI 48507-4685                             Karen Cavagnaro, Paralegal                    PO Box 30168
                                                 One AT&T Way, Room 3A104                      Lansing, MI 48909
                                                 Bedminster, NJ 07921-2693                     5 48909-7668

Michigan Healthcare Collections Inc.             Michigan Heart                                Mid Michigan Collection
P.O. Box 2107                                    5325 Elliot Drive                             P.O. Box 130
Southfield, MI 48037-2107                        Suite 203                                     Saint Johns, MI 48879-0130
                                                 Ypsilanti, MI 48197-8633


Money Recovery Nationwide                        Ms. C.Jane Varner, Interim Friend of          NCO Financial Systems, Inc.
801 South Waverly Road, Suite 100                the Court; 3rd Circuit Court - FOC            507 Prudential Road
Lansing, MI 48917-4200                           Penobscot Building, Room 324                  Horsham, PA 19044-2308
                                                 645 Griswold
                                                 Detroit, MI 48226-4105

Oakwood Healthcare System                        Oakwood Hospital                              PALISADES COLLECTION, LLC
attn: Patient Accounts                           P.O. Box 48458 Oak Park                       VATIV RECOVERY SOLUTIONS LLC, DBA SMC
P.O. Box 2805                                    Oak Park, MI 48237-6058                       AS AGENT FOR PALISADES COLLECTION, LLC
Dearborn, MI 48123-2803                                                                        PO BOX 40728
                                                                                               HOUSTON TX 77240-0728

Palisades Collection                             Ernest E. Pettigrew                           Wanetta Pettigrew
210 Sylvan Avenue                                44361 Fair Oaks                               44361 Fair Oaks
Englewood Cliffs, NJ 07632-2510                  Canton, MI 48187-3247                         Canton, MI 48187-3247



Professional Emergency Care                      Professional Recovery Services, Inc.          Quantum3 Group LLC as agent for
c/o PARC                                         f/b/o Household Recovery Services-VA          CP Medical LLC
P.O. Box 1022                                    P. O. Box 1880                                PO Box 788
Wixom, MI 48393-1022                             Voorhees, NJ 08043-7880                       Kirkland, WA 98083-0788


Quantum3 Group LLC as agent for                  Quest Diagnostics                             Craig B. Rule
Galaxy Asset Purchasing LLC                      PO Box 740020                                 1650 West Big Beaver Road
PO Box 788                                       Cincinnati, OH 45274-0020                     Troy, MI 48084-3534
Kirkland, WA 98083-0788


(p)RUSSELL COLLECTION AGENCY                     ST MARY MERCY HOSP - PROF C/O MMCC xxx9841    ST MARY MERCY HOSP C/O MMCC xxx6616
PO BOX 7009                                      6324 TAYLOR DR                                6324 TAYLOR DR
FLINT MI 48507-0009                              FLINT, MI 48507-4680                          FLINT, MI 48507-4680



Schueller MD                                     Sprint/ Nextel                                St. Joseph Mercy Hospital
c/o First Federal Credit Control, Inc.           Customer Service                              5301 East Huron River Dr.
24700 Chargrin Blvd, Suite 205                   P.O. Box 8077                                 Ypsilanti, MI 48197-1051
Beachwood, OH 44122-5630                         London, KY 40742-8077
                 13-57498-tjt          Doc 104   Filed 08/01/19          Entered 08/01/19 11:13:18    Page 10 of 14
St. Mary Mercy Hospital                              State of Michigan                                    State of Michigan
attn: Patient Accounts                               Department of Labor & Economic Growth                Department of Treasury
36475 Five Mile Road                                 Unemployment Insurance Agency                        Collection Division
Livonia, MI 48154-1988                               3024 West Grand Boulevard                            P.O. Box 77929
                                                     Detroit, MI 48202-6024                               Detroit, MI 48277-0437

State of Michigan                                    State of   Michigan                                  State of Michigan, Department of Treasury
Department of Treasury                               Michigan   State Disbursement Unit                   3030 W Grand Boulevard
P.O. Box 30477                                       P.O. Box   30354                                     Suite 10-450
Lansing, MI 48909-7977                               Lansing,   MI 48909-7854                             Detroit, MI 48202-6030


Surendra M. Kumar, M.D.                              Tammy L. Terry                                       U.S. Attorney
33116 Palmer Road                                    Buhl Building                                        attn: Civil Division (IRS)
Westland, MI 48186-5524                              535 Griswold                                         211 West Fort Street, Suite 2300
                                                     Suite 2100                                           Detroit, MI 48226-3269
                                                     Detroit, MI 48226-3681

United Collection Bureau, Inc.                       WAYNE COUNTY TREASURER                               Washington Mutual/Providian
5620 Southwyck Boulevard, Suite 206                  400 MONROE, STE 520                                  P. O. Box 9180
Toledo, OH 43614-1501                                DETROIT, MICHIGAN 48226-2942                         Pleasanton, CA 94566



Wayne County FOC                                     Wayne County Treasurer                               Wells Fargo Bank- Auto Finance
c/o Michigan State Disbursement Unit                 400 Monroe Street - 5th Floor                        P.O. Box 29704
P.O. Box 30351                                       Detroit, MI 48226-2964                               Phoenix, AZ 85038-9704
Lansing, MI 48909-7851


Wells Fargo Financial Michigan                       Wells Fargo Insurance Service Center                 West Asset Management, Inc.
2501 Seaport Drive, Suite BH300                      P. O. Box 2075                                       PO Box 2348
Chester, PA 19013-2241                               Coraopolis, PA 15108-6998                            Sherman, TX 75091-2348




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Ann Arbor Credit Bureau                              COMCAST                                              (d)Comcast Cablevision
311 North Main Street                                41112 Concept Dr.                                    attn: Collections/Bankruptcy Dept.
Ann Arbor, MI 48104                                  Plymouth, MI                                         12775 Lyndon
                                                     48170                                                Detroit, MI 48227


Congress Collection Corp.                            Credit Protection Association, L.P.                  Jefferson Capital Systems LLC
24901 Northwestern Highway                           13355 Noel Road                                      PO BOX 7999
Suite 300                                            Dallas, TX 75240                                     SAINT CLOUD MN 56302-9617
Southfield, MI 48075-2207


Russell Collection Agency, Inc.
P. O. Box 7009
Flint, MI 48507

                 13-57498-tjt          Doc 104     Filed 08/01/19           Entered 08/01/19 11:13:18            Page 11 of 14
                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Caliber Home Loans, Inc.                          (u)Christiana Trust                                  (u)Legacy Mortgage Asset Trust 2017-G52.




(u)Legacy Mortgage Asset Trust 2019-GS3              (u)Medical Center Emergency Service                  (u)Select Portfolio Servicing, Inc




(u)Wayne County Treasurer                            End of Label Matrix
                                                     Mailable recipients   107
                                                     Bypassed recipients     7
                                                     Total                 114




                 13-57498-tjt        Doc 104       Filed 08/01/19          Entered 08/01/19 11:13:18             Page 12 of 14
13-57498-tjt   Doc 104   Filed 08/01/19   Entered 08/01/19 11:13:18   Page 13 of 14
13-57498-tjt   Doc 104   Filed 08/01/19   Entered 08/01/19 11:13:18   Page 14 of 14
